Per Curiam.,
Briefly stated, appellant says that appellee was employed to inspect and repair the confessedly *334defective machinery of a sawmill, and that he was specifically instructed to watch the machinery while it was in motion, for the purpose of diagnosing and locating the defects ; that appellant departed from his instructions and was injured.
Appellee contends that he was ordered to repair a certain specified defect in a certain machine; and while doing the work which he was ordered to do, he was caught by an unguarded set screw and injured.
The evidence was in sharp conflict, and we believe that the jury was warranted in finding for appellee, plaintiff below.

Affirmed.